Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00158-CV

                                          Sandy SCHINZEL,
                                              Appellant

                                                   v.
                                              Charles G
                                           Charles G. TATE,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2015CV000835
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 3, 2015

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal March 23, 2015, stating that she intended to appeal from

the trial court’s judgment signed on March 19, 2015. However, the trial court clerk has informed

the clerk of this court that there is currently no final judgment in the cause. Indeed, from the motion

for emergency relief filed by appellant on March 26, 2015 (and subsequently denied by this court),

it appears that the justice of the peace signed a writ of possession in a suit to evict appellant and

appellant has appealed to the county court. From appellant’s motion, it appears her appeal may

still be pending in the county court. If there is no final judgment signed by the county court, this
                                                                                     04-15-00158-CV


court has no jurisdiction to hear this appeal. Therefore, on April 27, 2015, we ordered appellant to

show cause by May 7, 2015, why this appeal should not be dismissed for lack of jurisdiction.

Appellant has not responded. We dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-